Exhibit 10.1
 
NOTE PURCHASE AGREEMENT


THIS NOTE PURCHASE AGREEMENT, dated as of August 10, 2010 (this “Agreement”), is
entered into by and between Helix Wind, Corp., a Nevada corporation (the
“Company”), with its principal executive office at 13125 Danielson Street, San
Diego, CA 92064, and St. George Investments, LLC, an Illinois limited liability
company, its successors or assigns (the “Buyer”), with its principal executive
office at 303 East Wacker Drive, Suite 1200, Chicago, Illinois 60601.


W I T N E S S E T H:


WHEREAS, the Company and the Buyer are executing and delivering this Agreement
in reliance upon the exemption from securities registration for offers and sales
to accredited investors afforded, inter alia, by Rule 506 under Regulation D
(“Regulation D”) as promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the Securities Act of 1933, as amended (the “1933
Act”), and/or Section 4(2) of the 1933 Act; and


WHEREAS, the Buyer wishes to acquire from the Company, and the Company desires
to issue and sell to the Buyer, (i) the First Note (as defined hereafter), which
First Note will be convertible into shares of Common Stock, $0.0001 par value,
of the Company (the “Common Stock”), and (ii) certain Additional Notes (as
defined hereafter), upon the terms and subject to the conditions of the First
Note, the Additional Notes, this Agreement and the other Transaction Documents
(as defined hereafter).


NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:


1. CERTAIN DEFINITIONS.  As used herein, each of the following terms has the
meaning set forth below, unless the context otherwise requires:


“Affiliate” means, with respect to a specific Person referred to in the relevant
provision, another Person who or which controls or is controlled by or is under
common control with such specified Person.


“Buyer’s Counsel” means Bennett Tueller Johnson & Deere, P.C.


“Buyer Control Person” means each director, executive officer, promoter, and
such other Persons as may be deemed in control of the Buyer pursuant to Rule 405
under the 1933 Act or Section 20 of the 1934 Act (as defined hereafter).


“Certificate of Incorporation” means the certificate of incorporation, articles
of incorporation or other charter document (howsoever denominated) of the
Company, as amended to date.


“Company Control Person” means each director, executive officer, promoter, and
such other Persons as may be deemed in control of the Company pursuant to Rule
405 under the 1933 Act or Section 20 of the 1934 Act.


“Company Counsel” means Steven James Davis, a Professional Corporation.


“Company’s SEC Documents” means the Company’s filings on the SEC’s EDGAR system.


“Conversion Date” means the date a Holder submits a Notice of Conversion, as
provided in the applicable Note (as defined hereafter).


 
 

--------------------------------------------------------------------------------

 
 
“Conversion Shares” means the shares of Common Stock issuable upon conversion of
the Notes and/or in payment of accrued interest, as contemplated in the Notes.


“Delivery Date” has the meaning ascribed to it in the applicable Note (with
respect to Conversion Shares).


“Holder” means the Person holding the relevant Securities at the relevant time.


“Initial Closing Date” means the date of the closing of the purchase and sale of
the First.


“Last Audited Date” means December 31, 2009.


“Material Adverse Effect” means an event or combination of events, which
individually or in the aggregate, would reasonably be expected to (a) adversely
affect the legality, validity or enforceability of the Notes or any of the
Transaction Documents, (b)  have or result in a material adverse effect on the
results of operations, assets, or financial condition of the Company and its
subsidiaries, taken as a whole, or (c) adversely impair the Company’s ability to
perform fully on a timely basis its material obligations under any of the
Transaction Documents or the transactions contemplated thereby.


“Maturity Date” has the meaning ascribed to it in the applicable Note.


“Person” means any living person or any entity, such as, but not necessarily
limited to, a corporation, partnership or trust.


“Principal Trading Market” means (a) NYSE Amex, (b) the New York Stock Exchange,
(c) the Nasdaq Global Market, (d) the Nasdaq Capital Market, or (e) the Nasdaq
OTC Bulletin Board, or (f) such other market on which the Common Stock is
principally traded at the relevant time, but shall not include the “pink
sheets.”


“Rule 144” means (i) Rule 144 promulgated under the 1933 Act or (ii) any other
similar rule or regulation of the SEC that may at any time permit Holder to sell
securities of the Company to the public without registration under the 1933 Act.


“Securities” means the Notes and the Shares.


“Shares” means the shares of Common Stock representing any or all of the
Conversion Shares.


“State of Incorporation” means Nevada.


“Subsidiary” means, as of the relevant date, any subsidiary of the Company
(whether or not included or identified in the Company’s SEC Documents) whether
now existing or hereafter acquired or created.


“Trading Day” means any day during which the Principal Trading Market shall be
open for business.


“Transaction Documents” means (i) this Agreement, (ii) each of the Notes (as
defined hereafter), (iii) the Consent to Entry of Judgment by Confession
substantially in the form attached hereto as Annex I (the “Confession of
Judgment”), (iv) the Unanimous Written Consent of the Board substantially in the
form attached hereto as Annex II, (v) the irrevocable transfer agent instruction
letter substantially in the form attached hereto as Annex III (the “Transfer
Agent Letter”), and (vi) all other certificates, documents, agreements,
resolutions and instruments delivered to any party under or in connection with
this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
“Transfer Agent” means, at any time, the transfer agent for the Company’s Common
Stock.


“Wire Instructions” means the Company wire instructions set forth on Annex IV.


2.  AGREEMENT TO PURCHASE; INITIAL NET PURCHASE PRICE; INITIAL CLOSING.


a.  Purchase.


(i)  Subject to the terms and conditions of this Agreement and the other
Transaction Documents, the undersigned Buyer hereby agrees to loan to the
Company the Initial Net Purchase Price (as defined hereafter) set forth on the
Buyer’s signature page of this Agreement.




(ii)  The obligation to repay the loan from the Buyer shall be evidenced by the
Company’s issuance of a Convertible Promissory Note to the Buyer in the
principal amount of $72,500.00 substantially in the form attached hereto as
Annex V (the “First Note”).  The First Note shall provide for a Conversion Price
(as defined in the First Note), which price may be adjusted from time to as
provided in the First Note.


b.  Initial Closing; Delivery of Transaction Documents. The sale and purchase of
the First Note shall take place at a closing (the “Initial Closing”) to be held
at the offices of the Buyer on the Initial Closing Date pursuant to Section 8
hereof.  Subject to the terms and conditions of this Agreement, including
without limitation subsection (d) below, at the Initial Closing the Company will
deliver to the Buyer the Transaction Documents required under Section 10 hereof
against receipt by the Company of the Initial Net Purchase Price.


c.  Initial Net Purchase Price.  The First Note carries an original issue
discount of $15,000.00 (the “OID”).  In addition, the Company agrees to pay
$7,500 to the Buyer to cover the Buyer’s legal fees, accounting costs, due
diligence, monitoring and other transaction costs incurred in connection with
the purchase and sale of the Notes (the “Transaction Expenses”).  The
Transaction Expenses shall be added to the principal balance of the First Note
such that the “Initial Net Purchase Price” shall be $50,000.00, computed as
follows: $72,500.00 less the OID less the Transaction Expenses.


d.  Method of Payment.  Payment of the Initial Net Purchase Price shall be made
to the Company in immediately available funds of the United States as provided
in the Wire Instructions.


3.   ADDITIONAL NOTES.


a.   Additional Purchases.


(i)  Subject to the terms and conditions of this Agreement and the other
Transaction Documents, and so long as (1) no Event of Default (as defined in the
Notes) has occurred under any of the Notes, (2) each of the representations and
warranties of the Seller herein remain true and correct as of the date of
purchase of each Additional Note), and (3) the Seller has complied with all of
its obligations and covenants herein and in the Notes as of such date, the
undersigned Buyer hereby agrees to loan to the Company an additional $50,000.00
(each an “Additional Net Purchase Price”) on or about each two-week anniversary
of the issuance of the First Note beginning on the date that is two weeks from
the Initial Closing Date and ending on December 31, 2010, for a total aggregate
Additional Net purchase Price of $450,000.00.


 
3

--------------------------------------------------------------------------------

 


(ii)  The obligation to repay such additional loans from the Buyer shall be
evidenced by the Company’s issuance of nine additional corresponding Convertible
Promissory Notes to the Buyer each in the principal amount of $65,000.00
substantially in the form attached hereto as Annex VI (the “Second Note,” “Third
Note,” “Fourth Note,” “Fifth Note,” and so on, and collectively, the “Additional
Notes”).  The First Note, together with each of the Additional Notes shall be
referred to herein each as a “Note” and collectively as the “Notes.”  Each of
the Additional Notes shall provide for a Conversion Price (as defined therein),
which price may be adjusted from time to as provided in such Additional Note.


b.  Subsequent Closings; Delivery of Certain Transaction Documents.  The Company
shall execute and deliver each Additional Note together with its execution and
delivery of this Agreement, which Additional Notes shall be held by the Buyer,
but shall not become effective or valid until such time that the Buyer delivers
the Additional Net Purchase Price applicable to each Additional Note. The
delivery of the Additional Net Purchase Price for each of the Additional Notes
shall take place at nine subsequent closings to be held at the offices of the
Buyer pursuant to Section 8 hereof (each a “Subsequent Closing”), with the
Second Note becoming effective, then the Third Note, then the Fourth Note, then
the Fifth Note, and so on, at each such Subsequent Closing.  At each Subsequent
Closing the Company will acknowledge receipt of the applicable Additional Net
Purchase Price and the applicable Additional Note shall be deemed effective,
valid and outstanding as of each such date.  The Initial Closing, together with
each of the Subsequent Closings shall be referred to herein individually as a
“Closing,” and collectively as the “Closings.”


c.  Additional Net Purchase Price.  Each of the Additional Notes carries an
original issue discount of $15,000.00.  Accordingly, each “Additional Net
Purchase Price” shall be $50,000.00, computed as follows: $65,000.00 less such
original issue discount.


d.  Method of Payment.  Payment of the applicable Additional Net Purchase Price
shall be made to the Company in immediately available funds of the United States
as provided in the Wire Instructions.


4.  BUYER REPRESENTATIONS AND WARRANTIES.  The Buyer represents and warrants to
the Company, as of the date hereof and as of the Initial Closing Date and the
date of each Subsequent Closing, as follows:


a.  Binding Obligation.  The Transaction Documents to which the Buyer is a
party, and the transactions contemplated hereby and thereby, have been duly and
validly authorized by the Buyer.  This Agreement has been executed and delivered
by the Buyer, and this Agreement is, and each of the other Transaction Documents
to which the Buyer is a party, when executed and delivered by the Buyer (if
necessary), will be valid and binding obligations of the Buyer enforceable in
accordance with their respective terms, subject as to enforceability to general
principles of equity and to bankruptcy, insolvency, moratorium and other similar
laws affecting the enforcement of creditors’ rights generally.


b.  Access to Information.  The Buyer acknowledges that the Company has offered
the Buyer access to the corporate records and accounts of the Company and to all
information in its possession relating to the Company, has made its officers and
representatives available for interview by the Buyer, and has furnished the
buyer with all documents and other information required for the Buyer to make an
informed decision with respect to the purchase of the Notes.


 
4

--------------------------------------------------------------------------------

 
 
c.  Accredited Investor Status.  The Buyer is an “accredited investor” as that
term is defined in Rule 501 of the General Rules and Regulations under the 1933
Act.


5.  COMPANY REPRESENTATIONS AND WARRANTIES.   The Company represents and
warrants to the Buyer as of the date hereof and as of the Initial Closing Date
and the date of each Subsequent Closing that:


a.  Rights of Others Affecting the Transactions.  There are no preemptive rights
of any stockholder of the Company, as such, to acquire the Notes or the
Shares.  No other party has a currently exercisable right of first refusal which
would be applicable to any or all of the transactions contemplated by the
Transaction Documents.


b.  Status.  The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Incorporation and has the
requisite corporate power to own its properties and to carry on its business as
now being conducted.  The Company is duly qualified as a foreign corporation to
do business and is in good standing in each jurisdiction where the nature of the
business conducted or property owned by it makes such qualification necessary,
other than those jurisdictions in which the failure to so qualify would not have
or result in a Material Adverse Effect.  The Company has registered its stock
under Section 12(g) of the Securities and Exchange Act of 1934, as amended (the
“1934 Act”), and is obligated to file reports pursuant to Section 13 or Section
15(d) of the 1934 Act.   The Company has taken no action designed to terminate,
or which to its knowledge is likely to have the effect of, terminating the
registration of the Common Stock under the 1934 Act, nor has the Company
received any notification that the SEC is contemplating terminating such
registration.  The Common Stock is quoted on the Principal Trading Market.  The
Company has received no notice, either oral or written, with respect to the
continued eligibility of the Common Stock for quotation on the Principal Trading
Market, and the Company has maintained all requirements on its part for the
continuation of such quotation. The Company has not, in the twelve (12) months
preceding the date hereof, received notice from the Principal Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Principal Trading Market. The Company is, and has no reason to believe that
it will not in the foreseeable future continue to be, in compliance with all
such listing and maintenance requirements.


c.  Authorized Shares.

 
(i)  Other than as set forth in the Company’s SEC Documents, there are no
outstanding securities which are convertible into or exchangeable for shares of
Common Stock, whether such conversion is currently exercisable or exercisable
only upon some future date or the occurrence of some event in the future.


(ii) All issued and outstanding shares of Common Stock have been duly authorized
and validly issued and are fully paid and non-assessable.  After considering all
other commitments that may require the issuance of Common Stock, the Company has
sufficient authorized and unissued shares of Common Stock as may be necessary to
effect the issuance of the Shares on the Initial Closing Date and the date of
each Subsequent Closing, were all of the Notes fully converted on that date.


(iii)  The Shares have been duly authorized by all necessary corporate action on
the part of the Company, and, when issued on conversion of, or in payment of
interest on any of the Notes in accordance with their respective terms, will
have been duly and validly issued, fully paid and non-assessable, free from all
taxes, liens, claims, pledges, mortgages, restrictions, obligations, security
interests and encumbrances of any kind, nature and description, and will not
subject the Holder thereof to personal liability by reason of being such Holder.


 
5

--------------------------------------------------------------------------------

 
 
d.  Transaction Documents and Stock.  This Agreement and each of the other
Transaction Documents, and the transactions contemplated hereby and thereby,
have been duly and validly authorized by the Company.  This Agreement has been
duly executed and delivered by the Company and this Agreement is, and the First
Note, and each of the other Transaction Documents (including without limitation
all of the other Notes), when executed and delivered by the Company (if
necessary), will be, valid and binding obligations of the Company enforceable in
accordance with their respective terms, subject as to enforceability to general
principles of equity and to bankruptcy, insolvency, moratorium, and other
similar laws affecting the enforcement of creditors’ rights generally.


e.  Non-contravention.  The execution and delivery of this Agreement and each of
the other Transaction Documents by the Company, the issuance of the Securities
in accordance with the terms hereof, and the consummation by the Company of the
other transactions contemplated by this Agreement, the Notes, and the other
Transaction Documents do not and will not conflict with or result in a breach by
the Company of any of the terms or provisions of, or constitute a default under
(i) the Certificate of Incorporation or by-laws of the Company, each as
currently in effect, (ii) any indenture, mortgage, deed of trust, or other
material agreement or instrument to which the Company is a party or by which it
or any of its properties or assets are bound, including any listing agreement
for the Common Stock except as herein set forth, or (iii) to its knowledge, any
existing applicable law, rule, or regulation or any applicable decree, judgment,
or order of any court, United States federal or state regulatory body,
administrative agency, or other governmental body having jurisdiction over the
Company or any of its properties or assets, except such conflict, breach or
default which would not have or result in a Material Adverse Effect.


f.  Approvals.  No authorization, approval or consent of any court, governmental
body, regulatory agency, self-regulatory organization, or stock exchange or
market or the stockholders of the Company is required to be obtained by the
Company for the issuance and sale of the Securities to the Buyer as contemplated
by this Agreement, except such authorizations, approvals and consents that have
been obtained.


 g. Filings; Financial Statements.  None of the Company’s SEC Documents
contained, at the time they were filed, any untrue statement of a material fact
or omitted to state any material fact required to be stated therein or necessary
to make the statements made therein, in light of the circumstances under which
they were made, not misleading.  The Company has filed all reports, schedules,
forms, statements and other documents required to be filed by the Company with
the SEC under the 1934 Act on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Document prior to the
expiration of any such extension.  As of their respective dates, the financial
statements of the Company included in the Company’s SEC Documents complied as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto.  Such financial
statements have been prepared in accordance with generally accepted accounting
principles, consistently applied, during the periods involved (except (i) as may
be otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).


h.  Absence of Certain Changes.  Since the Last Audited Date, there has been no
Material Adverse Effect, except as disclosed in the Company’s SEC Documents.
Since the Last Audited Date, except as provided in the Company’s SEC Documents,
the Company has not (i) incurred or become subject to any material liabilities
(absolute or contingent) except liabilities incurred in the ordinary course of
business consistent with past practices; (ii) discharged or satisfied any
material lien or encumbrance or paid any material obligation or liability
(absolute or contingent), other than current liabilities paid in the ordinary
course of business consistent with past practices; (iii) declared or made any
payment or distribution of cash or other property to stockholders with respect
to its capital stock, or purchased or redeemed, or made any agreements to
purchase or redeem, any shares of its capital stock; (iv) sold, assigned or
transferred any other material tangible assets, or canceled any material debts
owed to the Company by any third party or material claims of the Company against
any third party, except in the ordinary course of business consistent with past
practices; (v) waived any rights of material value, whether or not in the
ordinary course of business, or suffered the loss of any material amount of
existing business; (vi) made any increases in employee compensation, except in
the ordinary course of business consistent with past practices; or (vii)
experienced any material problems with labor or management in connection with
the terms and conditions of their employment.
 
 
6

--------------------------------------------------------------------------------

 

 
i.  Full Disclosure.  There is no fact known to the Company or that the Company
should know after having made all reasonable inquiries (other than conditions
known to the public generally or as disclosed in the Company’s SEC Documents)
that has not been disclosed in writing to the Buyer that would reasonably be
expected to have or result in a Material Adverse Effect.


j.  Absence of Litigation.  There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board or body pending or, to the
knowledge of the Company, threatened against or affecting the Company before or
by any governmental authority or non-governmental department, commission, board,
bureau, agency or instrumentality or any other person, wherein an unfavorable
decision, ruling or finding would have a Material Adverse Effect or which would
adversely affect the validity or enforceability of, or the authority or ability
of the Company to perform its obligations under, any of the Transaction
Documents, except as disclosed in the Company’s SEC Documents.  The Company is
not aware of any valid basis for any such claim that (either individually or in
the aggregate with all other such events and circumstances) could reasonably be
expected to have a Material Adverse Effect. There are no outstanding or
unsatisfied judgments, orders, decrees, writs, injunctions or stipulations to
which the Company is a party or by which it or any of its properties is bound,
that involve the transaction contemplated herein or that, alone or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.


k.  Absence of Events of Default. Neither the Company nor any of its
Subsidiaries is in violation of or in default with respect to (i) its
certificate of incorporation or by-laws or other organizational documents, each
as currently in effect, or any material judgment, order, writ, decree, statute,
rule or regulation applicable to such entity; or (ii) any material mortgage,
indenture, agreement, instrument or contract to which such entity is a party or
by which it or any of its properties or assets are bound (nor is there any
waiver in effect which, if not in effect, would result in such a violation or
default), except such breach or default which would not have or result in a
Material Adverse Effect.


l.  Absence of Certain Company Control Person Actions or Events.  Other than as
set forth in the Company’s SEC Documents, none of the following has occurred
during the past five (5) years with respect to a Company Control Person:



(i)  A petition under the federal bankruptcy laws or any state insolvency law
was filed by or against, or a receiver, fiscal agent or similar officer was
appointed by a court for, the business or property of such Company Control
Person, or any partnership in which he or she was a general partner at or within
two years before the time of such filing, or any corporation or business
association of which he or she was an executive officer at or within two years
before the time of such filing;


(ii)  Such Company Control Person was convicted in a criminal proceeding or is a
named subject of a pending criminal proceeding (excluding traffic violations and
other minor offenses);
 
 
7

--------------------------------------------------------------------------------

 
 
(iii)  Such Company Control Person was the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any court of
competent jurisdiction, permanently or temporarily enjoining him or her from, or
otherwise limiting, the following activities:


(1)  acting, as an investment advisor, underwriter, broker or dealer in
securities, or as an affiliated person, director or employee of any investment
company, bank, savings and loan association or insurance company, as a futures
commission merchant, introducing broker, commodity trading advisor, commodity
pool operator, floor broker, any other Person regulated by the Commodity Futures
Trading Commission (“CFTC”) or engaging in or continuing any conduct or practice
in connection with such activity;


(2)  engaging in any type of business practice; or


(3)  engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of federal or state
securities laws or federal commodities laws;


(iv)  Such Company Control Person was the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any federal or state
authority barring, suspending or otherwise limiting for more than 60 days the
right of such Company Control Person to engage in any activity described in
subsection (3) immediately above, or to be associated with Persons engaged in
any such activity; or


(v)  Such Company Control Person was found by a court of competent jurisdiction
in a civil action or by the CFTC or SEC to have violated any federal or state
securities law, and the judgment in such civil action or finding by the CFTC or
SEC has not been subsequently reversed, suspended, or vacated.



m.  No Undisclosed Liabilities or Events.  The Company has no liabilities or
obligations other than those disclosed in the Transaction Documents or the
Company’s SEC Documents or those incurred in the ordinary course of the
Company’s business since the Last Audited Date, or which individually or in the
aggregate, do not or would not have a Material Adverse Effect.  No event or
circumstance has occurred or exists with respect to the Company or its
properties, business, operations, condition (financial or otherwise), or results
of operations, which, under applicable law, rule or regulation, requires public
disclosure or announcement prior to the date hereof by the Company but which has
not been so publicly announced or disclosed.  There are no proposals currently
under consideration or currently anticipated to be under consideration by the
Board of Directors or the executive officers of the Company which proposal would
(i) change the Certificate of Incorporation or by-laws of the Company, each as
currently in effect, with or without stockholder approval, which change would
reduce or otherwise adversely affect the rights and powers of the stockholders
of the Common Stock or (ii) materially or substantially change the business,
assets or capital of the Company, including its interests in Subsidiaries.


n.  No Integrated Offering.  Neither the Company nor any of its Affiliates nor
any Person acting on its or their behalf has, directly or indirectly, made any
offer or sales of any security or solicited any offers to buy any security under
circumstances that would eliminate the availability of the exemption from
registration under Regulation D in connection with the offer and sale of the
Securities as contemplated hereby.


o.  Dilution.  Each of the Company and its executive officers and directors is
aware that the number of shares issuable on conversion of the Notes or pursuant
to the other terms of the Transaction Documents, may have a dilutive effect on
the ownership interests of the other stockholders (and Persons having the right
to become stockholders) of the Company.  The Company specifically acknowledges
that its obligations to issue the Conversion Shares upon conversion of the Notes
are binding upon the Company and enforceable regardless of the dilution such
issuance may have on the ownership interests of other stockholders of the
Company, and the Company will honor such obligations, including honoring every
Notice of Conversion (as contemplated by the Notes), unless the Company is
subject to an injunction (which injunction was not sought by the Company)
prohibiting the Company from doing so.
 
 
8

--------------------------------------------------------------------------------

 

 
p.  Fees to Brokers, Placement Agents and Others.  Except for commissions which
the Company will owe Dominick & Dominick LLC upon completion of each Closing
hereunder, the Company has taken no action which would give rise to any claim by
any Person for brokerage commission, placement agent or finder’s fees or similar
payments by Buyer relating to this Agreement or the transactions contemplated
hereby.  Except for such fees arising as a result of any agreement or
arrangement entered into by the Buyer without the knowledge of the Company (a
“Buyer’s Fee”), Buyer shall have no obligation with respect to such fees or with
respect to any claims made by or on behalf of other Persons for fees of a type
contemplated in this subsection that may be due in connection with the
transactions contemplated hereby.  The Company shall indemnify and hold harmless
each of Buyer, its employees, officers, directors, agents, and partners, and
their respective Affiliates, from and against all claims, losses, damages, costs
(including the costs of preparation and attorney’s fees) and expenses suffered
in respect of any such claimed or existing fees (other than a Buyer’s Fee).


q.  Disclosure.  All information relating to or concerning the Company set forth
in the Transaction Documents or in the Company’s public filings with the SEC or
otherwise provided by or on behalf of the Company to the Buyer, is true and
correct in all material respects and the Company has not omitted to state any
material fact necessary in order to make the statements made, in light of the
circumstances under which they were made, not misleading.  No event or
circumstance has occurred or exists with respect to the Company or its business,
properties, prospects, operations or financial conditions, which under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company.


r.  Confirmation.  The Company agrees that, if, to the knowledge of the Company,
any events occur or circumstances exist prior to the payment of the Initial Net
Purchase Price or any Additional Net Purchase Price to the Company which would
make any of the Company’s representations or warranties set forth herein
materially untrue or materially inaccurate as of such date, the Company shall
immediately notify the Buyer in writing prior to such date of such fact,
specifying which representation, warranty or covenant is affected and the
reasons therefor.
 
s.  Title. The Company and its Subsidiaries, if applicable, own and have good
and marketable title in fee simple absolute to, or a valid leasehold interest
in, all their respective real properties and good title to their other
respective assets and properties, subject to no liens except as have been
disclosed to the Buyer.
 
t.  Intellectual Property.
 
(i)  Ownership.  The Company owns or possesses or can obtain on commercially
reasonable terms sufficient legal rights to all patents, trademarks, service
marks, trade names, copyrights, trade secrets, licenses (software or otherwise),
information, processes and similar proprietary rights (“Intellectual Property”)
necessary to the business of the Company as presently conducted, the lack of
which could reasonably be expected to have a Material Adverse Effect.  Except
for agreements with its own employees or consultants, standard end-user license
agreements, support/maintenance agreements and agreements entered in the
ordinary course of the Company’s business, all of which have been made available
for review by the Buyer, there are no outstanding options, licenses or
agreements relating to the Intellectual Property, and the Company is not bound
by or a party to any options, licenses or agreements with respect to the
Intellectual Property of any other person or entity.  The Company has not
received any written communication alleging that the Company has violated or, by
conducting its business as currently conducted, would violate any of the
Intellectual Property of any other person or entity, nor is the Company aware of
any basis therefor.  The Company is not obligated to make any payments by way of
royalties, fees or otherwise to any owner or licensor of or claimant to any
Intellectual Property with respect to the use thereof in connection with the
present conduct of its business other than in the ordinary course of its
business.  There are no agreements, understandings, instruments, contracts,
judgments, orders or decrees to which the Company is a party or by which it is
bound which involve indemnification by the Company with respect to infringements
of Intellectual Property, other than in the ordinary course of its business.
 
 
9

--------------------------------------------------------------------------------

 
 
(ii)  No Breach by Employees.  The Company is not aware that any of its
employees is obligated under any contract or other agreement, or subject to any
judgment, decree or order of any court or administrative agency, that would
materially interfere with the use of his or her efforts to promote the interests
of the Company or that would conflict with the Company’s business as presently
conducted.  Neither the execution nor delivery of this Agreement, nor the
carrying on of the Company’s business by the employees of the Company, nor the
conduct of the Company’s business as presently conducted, will, to the Company’s
knowledge, conflict with or result in a breach of the terms, conditions or
provisions of, or constitute a default under, any contract, covenant or
instrument under which any such employee is now obligated.  The Company does not
believe it is or will be necessary to use any inventions of any of its employees
made prior to their employment by the Company of which it is aware.


6.  CERTAIN COVENANTS AND ACKNOWLEDGMENTS.


a.  Covenants and Acknowledgements of Buyer.


(i)  Transfer Restrictions.  The Buyer acknowledges that (1) the Securities may
not be transferred until (A) the Registration Statement is filed and deemed
effective, or (B) the Buyer shall have delivered to the Company an opinion of
counsel, reasonably satisfactory in form, scope and substance to the Company, to
the effect that the Securities to be sold or transferred may be sold or
transferred pursuant to an exemption from such registration; and (2) any sale of
the Securities made in reliance on Rule 144 may be made only in accordance with
the terms of said Rule and further, if said Rule is not applicable, any resale
of such Securities under circumstances in which the seller, or the Person
through whom the sale is made, may be deemed to be an underwriter, as that term
is used in the 1933 Act, may require compliance with some other exemption under
the 1933 Act or the rules and regulations of the SEC thereunder.


(ii)  Restrictive Legend.  The Buyer acknowledges and agrees that, until such
time as the relevant Shares have been registered under the 1933 Act pursuant to
Section 10(b)(iii) hereof, and may be sold in accordance with the effective
Registration Statement, or until such Shares can otherwise be sold without
restriction, whichever is earlier, the certificates and other instruments
representing any of the Securities shall bear a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of any such Securities):


THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.


(iii)  Shorting.  So long as any amounts remain owing under any of the Notes,
neither the Buyer nor any of its Affiliates shall engage in any short sales of,
or sell put options or similar instruments with respect to, the Common
Stock.  Notwithstanding the above, if the Buyer elects to receive shares of
Common Stock in payment of the Company’s obligations under the Notes, the Buyer
may sell shares of Common Stock against delivery of the Conversion Shares,
pursuant to Section 7.
 
 
10

--------------------------------------------------------------------------------

 

 
(iv)  Confession of Judgment.  The Buyer agrees it will not file a Confession of
Judgment unless and until an Event of Default or a Trigger Event (as defined in
the Notes) under a Note has occurred; provided, however, that upon such an Event
of Default or Trigger Event, the Buyer shall be entitled to immediately file
such Confession in an ex parte fashion.


b.  Covenants, Acknowledgements and Agreements of the Company.  As a condition
to the Buyer’s obligation to purchase the Securities contemplated by this
Agreement, and as a material inducement for the Buyer to enter into this
Agreement and the other Transaction Documents, until all of the Company’s
obligations hereunder and all of the Notes are paid and performed in full, or
within the timeframes otherwise specifically set forth below, the Company shall
comply with the following covenants:
 
(i)  Filings.  From the date hereof until all the Conversion Shares either have
been sold by the Buyer, or may permanently be sold by the Buyer without any
restrictions pursuant to Rule 144, (the “Registration Period”), the Company
shall  timely make all filings required to be made by it under the 1933 Act, the
1934 Act, Rule 144 or any United States state securities laws and regulations
thereof applicable to the Company or by the rules and regulations of the
Principal Trading Market, and such reports shall conform to the requirement of
the applicable laws, regulations and government agencies, and, unless such
filing is publicly available on the SEC’s EDGAR system (via the SEC’s web site
at no additional charge), the Company shall provide, upon written request, a
copy thereof to the Buyer promptly after such filing.  The Company shall furnish
to the Buyer, upon written request, so long as the Buyer owns any Notes or
Common Stock, promptly upon request, (1) a written statement by the Company that
it has complied with the reporting requirements of Rule 144, the 1933 Act and
the 1934 Act, (2) a copy of the most recent annual or quarterly report of the
Company and such other reports and documents so filed by the Company, and (3)
such other information as may be reasonably requested to permit the Buyer to
sell such securities pursuant to Rule 144 without registration.


(ii)  Reporting Status.  So long as the Buyer beneficially owns any of the Notes
and for at least twenty (20) Trading Days thereafter, the Company shall file all
reports required to be filed with the SEC pursuant to Section 13 or 15(d) of the
1934 Act, shall take all reasonable action under its control to ensure that
adequate current public information with respect to the Company, as required in
accordance with Rule 144(c)(2) of the 1933 Act, is publicly available, and shall
not terminate its status as an issuer required to file reports under the 1934
Act even if the 1934 Act or the rules and regulations thereunder would permit
such termination.


(iii)  Listing.  The Company’s Common Stock shall be listed or quoted for
trading on any of (a) NYSE Amex, (b) the New York Stock Exchange, (c) the Nasdaq
Global Market, (d) the Nasdaq Capital Market, or (e) the Nasdaq OTC Bulletin
Board. The Company shall promptly secure the listing of all of the Conversion
Shares upon each national securities exchange and automated quotation system, if
any, upon which the Common Stock is then listed (subject to official notice of
issuance) and shall maintain such listing of all securities from time to time
issuable under the terms of the Transaction Documents.  The Company will comply
in all material respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of the Principal Trading Market and/or the
Financial Industry Regulatory Authority, Inc. (“FINRA”) or any successor
thereto, as the case may be, applicable to it at least through the date which is
sixty (60) days after the later of the date on which (1) all of the Notes have
been converted, or (2) all of the Notes have been paid in full.
 
 
11

--------------------------------------------------------------------------------

 

 
(iv)  Use of Proceeds.  The Company will use the net proceeds received hereunder
for operations and general corporate purposes.


(v)  Publicity, Filings, Releases, Etc.  Each of the parties agrees that it will
not disseminate any information relating to the Transaction Documents or the
transactions contemplated thereby, including issuing any press releases, holding
any press conferences or other forums, or filing any reports (collectively,
“Publicity”), without giving the other party reasonable advance notice and an
opportunity to comment on the contents thereof.  Neither party will include in
any such Publicity any statement or statements or other material to which the
other party reasonably objects, unless in the reasonable opinion of counsel to
the party proposing such statement, such statement is legally required to be
included.  In furtherance of the foregoing, the Company will provide to the
Buyer’s Counsel drafts of the applicable text of the first filing of a current
report on Form 8-K or a Quarterly or Annual Report on Form 10-Q or 10-K (or
equivalent SB forms), as the case may be, intended to be made with the SEC which
refers to the Transaction Documents or the transactions contemplated thereby as
soon as practicable (but at least two (2) Trading Days before such filing will
be made) and will not include in such filing (or any other filing filed before
then) any statement or statements or other material to which the other party
reasonably objects, unless in the reasonable opinion of counsel to the party
proposing such statement, such statement is legally required to be
included.  Notwithstanding the foregoing, each of the parties hereby consents to
the inclusion of the text of the Transaction Documents in filings made with the
SEC (but any descriptive text accompanying or part of such filing shall be
subject to the other provisions of this subsection).  Notwithstanding, but
subject to, the foregoing provisions of this  provision, the Company will,
within four business days after the Initial Closing Date, promptly issue a press
release and file a current report on Form 8-K or, if appropriate, a quarterly or
annual report on the appropriate form, describing the terms of the transactions
contemplated by the Transaction Documents in the form required by the 1934 Act
and approved by Buyer and attaching the material Transaction Documents as
exhibits to such filing.


(vi)  FINRA Rule 5110. In the event the Corporate Financing Rule 5110 (“FINRA
Rule 5110”) of FINRA is or becomes applicable to the transactions contemplated
by the Transaction Documents or to the sale by a Holder of any of the
Securities, then the Company shall, to the extent required by such rule, timely
make any filings and cooperate with any broker or selling stockholder in respect
of any consents, authorizations or approvals that may be necessary for FINRA to
timely and expeditiously permit the Holder to sell the Securities.


(vi)  Keeping of Records and Books of Account. The Company shall keep and cause
each Subsidiary, if any, to keep adequate records and books of account, in which
complete entries will be made in accordance with GAAP consistently applied,
reflecting all financial transactions of the Company and such Subsidiaries, and
in which, for each fiscal year, all proper reserves for depreciation, depletion,
obsolescence, amortization, taxes, bad debts and other purposes in connection
with its business shall be made.


(vii)  Corporate Existence.  The Company shall (a) do all things necessary to
preserve and keep in full force and effect its corporate existence, including,
without limitation, all licenses or similar qualifications required by it to
engage in its business in all jurisdictions in which it is as of the date hereof
so engaged, (b) continue to engage in business of the same general type as
conducted as of the date hereof, and (c) continue to conduct its business
substantially as now conducted or as otherwise permitted hereunder.
 
 
12

--------------------------------------------------------------------------------

 

 
(viii)  Taxes.  The Company shall pay and discharge promptly when due all taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or in respect of its property before the same shall become
delinquent or in default, which, if unpaid, might reasonably be expected to give
rise to liens or charges upon such properties or any part thereof, unless, in
each case, the validity or amount thereof is being contested in good faith by
appropriate proceedings and the Company has maintained adequate reserves with
respect thereto in accordance with GAAP.


(ix)  Compliance. The Company shall comply in all material respects with all
federal, state and local laws and regulations, orders, judgments, decrees,
injunctions, rules, regulations, permits, licenses, authorizations and
requirements applicable to it (collectively, “Requirements”) of all governmental
bodies, departments, commissions, boards, companies or associations insuring the
premises, courts, authorities, officials or officers which are applicable to the
Company, its business, operations, or any of its properties, except where the
failure to so comply would not have a Material Adverse Effect on the Company or
any of its properties; provided, however, that nothing provided herein shall
prevent the Company from contesting in good faith the validity or the
application of any Requirements.


(x)  Litigation.  From and after the date hereof and until all of the Company’s
obligations hereunder and all of the Notes are paid and performed in full, the
Company shall notify the Buyer in writing, promptly upon learning thereof, of
any litigation or administrative proceeding commenced or threatened against the
Company involving a claim in excess of $100,000.


(xi)  Performance of Obligations.  The Company shall promptly and in a timely
fashion perform and honor all demands, notices, requests and obligations that
exist or may arise under the Transaction Documents.
 
 (xii)  Authorized Shares.  The Company shall take all action reasonably
necessary to at all times have authorized, and reserved for the purpose of
issuance, such number of shares of Common Stock as shall be necessary to effect
the full conversion of all of the Notes (the “Share Reserve”). If at any time
the Share Reserve is insufficient to effect the full conversion of the Notes,
the Company shall immediately increase the Share Reserve accordingly. If the
Company does not have sufficient authorized and unissued shares of Common Stock
available to increase the Share Reserve, the Company shall call and hold a
special meeting of the shareholders within thirty days of such occurrence, for
the sole purpose of increasing the number of shares authorized. The Company’s
management shall recommend to the Company’s shareholders to vote in favor of
increasing the number of authorized shares of Common Stock.  Management shall
also vote all of its shares in favor of increasing the number of authorized
shares of Common Stock.


(xiii)  Investor Information.  Upon written request, the Company shall promptly
furnish the Buyer with the names and other identifying information of each party
with which the Company has completed a financing transaction including, without
limitation, any person or entity to whom the Company has issued or sold any
debt, equity, option, warrant or other security of any kind during the five year
period immediately preceding the request.
 
(xiv)  Certain Negative Covenants of the Company.  From and after the date
hereof and until all of the Company’s obligations hereunder and all of the Notes
are paid and performed in full, the Company shall not:
 
 
13

--------------------------------------------------------------------------------

 
 
1.  Incur any new indebtedness for borrowed money without the prior written
consent of the Buyer; provided, however, the Company may incur obligations under
trade payables in the ordinary course of business consistent with past practice
without the consent of the Buyer; or


2.  Grant or permit any security interest (or other lien or other encumbrance)
in or on any of its assets except as incurred in the ordinary course of
business; or


3.  Enter into any transaction, including, without limitation, any purchase,
sale, lease or exchange of property or the rendering of any service, with any
Affiliate of the Company, or amend or modify any agreement related to any of the
foregoing, except on terms that are no less favorable, in any material respect,
than those obtainable from any person or entity who is not an Affiliate of the
Company; or
 
4.  Enter into any financing transaction without giving the Buyer at least ten
(10) days notice of such prospective financing transaction (the “Transaction
Notice”) and the pre-emptive right to provide such financing on substantially
the same terms upon notice thereof to the Company within five (5) days of
receiving the Transaction Notice.


7.  TRANSFER AGENT INSTRUCTIONS.


a.  The Company warrants that, with respect to the Securities, other than the
stop transfer instructions to give effect to Section 6(a)(i) hereof, it will
give the Transfer Agent no instructions inconsistent with instructions to issue
Common Stock from time to time upon conversion of the Notes in such amounts as
specified from time to time by the Company to the Transfer Agent, bearing the
restrictive legend specified in Section 6(a)(ii) of this Agreement prior to
registration of the Shares under the 1933 Act, registered in the name of the
Buyer or its nominee and in such denominations to be specified by the Holder in
connection therewith.  Except as so provided, the Shares shall otherwise be
freely transferable on the books and records of the Company as and to the extent
provided in this Agreement and the other Transaction Documents.  Nothing in this
Section shall affect in any way the Buyer’s obligations and agreement to comply
with all applicable securities laws upon resale of the Securities.  If the Buyer
provides the Company with an opinion of counsel reasonably satisfactory to the
Company that registration of a resale by the Buyer of any of the Securities in
accordance with clause (1)(B) of Section 6(a)(i) of this Agreement is not
required under the 1933 Act or upon request from a Holder while an applicable
Registration Statement is effective, the Company shall (except as provided in
clause (2) of Section 6(a)(i) of this Agreement) permit the transfer of the
Securities and, in the case of the Conversion Shares, as may be applicable, use
its best efforts to cause the Transfer Agent to promptly electronically transmit
to the Holder via the Depository Trust Company (“DTC”) Fast Automated Securities
Transfer program such Conversion Shares.  The Company specifically represents
that, as of the date hereof and as of the Initial Closing Date and the date of
each Subsequent Closing, (i) the Company’s Transfer Agent is (a) participating
in the DTC program, (b) is DWAC eligible, and (ii)  the Company is not aware of
any plans of the Transfer Agent to terminate such DTC participation or DWAC
eligibility.  While any Holder holds Securities, the Company shall at all times
maintain a transfer agent which participates in the DTC program and is DWAC
eligible, and the Company will not appoint any transfer agent which does not
both participate in the DTC program and maintain DWAC
eligibility.  Nevertheless, in the event the Transfer Agent is not participating
in the DTC/DWAC program or the Conversion Shares are not otherwise transferable
via the DTC/DWAC program, then the Company shall instruct the Transfer Agent to
issue one or more certificates for Common Stock without legend in such name and
in such denominations as specified by the Buyer.  In the event the Company’s
transfer agent is not DWAC eligible on any Conversion Date, and consequently the
Company issues Conversion Shares pursuant to the Notice of Conversion in
certificated rather than electronic form, then in such event if the closing bid
price of the Common Stock on the Principal Trading Market is lower on the date
of delivery of the certificates to the Buyer than on the Conversion Date, such
difference in the closing bid prices, multiplied by the number of Conversion
Shares, shall be added to the principal balance of the applicable Note.
 
 
14

--------------------------------------------------------------------------------

 
 
b.


(i)  The Company understands that a delay in the delivery of Shares, whether on
conversion of a Note and/or in payment of accrued interest beyond the relevant
Delivery Date (as defined in the applicable Note) could result in economic loss
to the Holder.  As compensation to the Holder for such loss, in addition to any
other available remedies at law or equity, the Company agrees to pay late
payments to the Holder for late delivery of the Shares in accordance with the
following schedule (where “No. Business Days Late” is defined as the number of
Trading Days beyond two (2) Trading Days after the Delivery Date):

 
 
No. Business Days Late
Late Payment for Each $10,000 of
Principal or Interest Being Converted
  1   $100   2   $200   3   $300   4   $400   5   $500   6   $600   7   $700   8
  $800   9   $900   10   $1,000   >10  
$1,000 + $200 for each Business Day Late beyond 10 days



The amount of any payments incurred under this Section 7(b) shall be
automatically added to the principal balance of the applicable Note and the
Company shall pay any such payments in immediately available funds upon demand.
Nothing herein shall limit the Holder’s right to pursue actual damages for the
Company’s failure to issue and deliver the Shares to the Holder within a
reasonable time.  Furthermore, in addition to any other remedies which may be
available to a Holder, in the event that the Company fails for any reason to
effect delivery of such Shares within two (2) Trading Days after the Delivery
Date, the Holder will be entitled to revoke the relevant Notice of Conversion by
delivering a notice to such effect to the Company prior to the Holder’s receipt
of the relevant Shares, whereupon the Company and the Holder shall each be
restored to their respective positions immediately prior to delivery of such
Notice of Conversion or Notice of Exercise, as the case may be; provided,
however, that any payments contemplated by this Section 7(b) which have accrued
through the date of such revocation notice shall remain due and owing to the
Holder notwithstanding such revocation.


(ii)  If, by the tenth Trading Day after the  relevant Delivery Date, the
Company fails for any reason to deliver the Shares, but at any time after the
Delivery Date, the Holder purchases, in an arm’s-length open market transaction
or otherwise, shares of Common Stock (the “Covering Shares”) in order to make
delivery in satisfaction of a sale of Common Stock by the Holder (the “Sold
Shares”), which delivery such Holder anticipated to make using the shares to be
issued upon such conversion or exercise (a “Buy-In”), the Holder shall have the
right to require the Company to pay to the Holder, in addition to and not in
lieu of  the amounts contemplated in other provisions of the Transaction
Documents, including, but not limited to, the provisions of the immediately
preceding Section 7(b)(i)), the Buy-In Adjustment Amount (as defined
hereafter).  The “Buy-In Adjustment Amount” is the amount equal to the number of
Sold Shares multiplied by the excess, if any, of (1) the Holder’s total purchase
price per share (including brokerage commissions, if any) for the Covering
Shares over (2) the net proceeds per share (after brokerage commissions, if any)
received by the Holder from the sale of the Sold Shares.  The Company shall pay
the Buy-In Adjustment Amount to the Holder in immediately available funds
immediately upon demand by the Holder.  By way of illustration and not in
limitation of the foregoing, if the Holder purchases shares of Common Stock
having a total purchase price (including brokerage commissions) of $11,000 to
cover a Buy-In with respect to shares of Common Stock it sold for net proceeds
of $10,000, the Buy-In Adjustment Amount which Company will be required to pay
to the Holder will be $1,000.
 
 
15

--------------------------------------------------------------------------------

 
 
c.  The Company shall assume any fees or charges of the Transfer Agent or
Company Counsel regarding (i) the removal of a legend or stop transfer
instructions with respect to the Securities, and (ii) the issuance of
certificates or DTC registration to or in the name of the Holder or the Holder’s
designee or to a transferee as contemplated by an effective Registration
Statement.  Notwithstanding the foregoing, it shall be the Holder’s
responsibility to obtain all needed formal requirements (specifically: medallion
guarantee and prospectus delivery compliance) in connection with any electronic
issuance of shares of Common Stock.


d.  The Holder of a Note shall be entitled to exercise its conversion privilege
with respect to such Note, as the case may be, notwithstanding the commencement
of any case under 11 U.S.C. §101 et seq. (the “Bankruptcy Code”).  In the event
the Company is a debtor under the Bankruptcy Code, the Company hereby waives, to
the fullest extent permitted, any rights to relief it may have under 11 U.S.C.
§362 in respect of such Holder’s exercise privilege.  The Company hereby waives,
to the fullest extent permitted, any rights to relief it may have under 11
U.S.C. §362 in respect of the conversion of such Note. The Company agrees,
without cost or expense to such Holder, to take or to consent to any and all
action necessary to effectuate relief under 11 U.S.C. §362.


8.  CLOSING DATES.


a.  The Initial Closing Date shall occur on the date which is the first Trading
Day after each of the conditions contemplated by Sections 9 and 10 hereof shall
have either been satisfied or been waived by the party in whose favor such
conditions run, but in any event shall not be later than August 10,
2010.  Closing of the purchase and sale of the First Note, which the parties
anticipate shall occur concurrently with the execution of this Agreement, shall
occur at the offices of the Buyer and shall take place no later than 3:00 P.M.,
Eastern Time, or on such day or such other time as is mutually agreed upon by
the Company and the Buyer.


b.  Each of the nine Subsequent Closings shall occur, every two weeks, on the
date which is the first Trading Day after the two-week anniversary of the
payment of the most recent Additional Net Purchase Price hereunder (each a
“Payment Date”) and after each of the conditions contemplated by Sections 11 and
12 hereof shall have either been satisfied or been waived by the party in whose
favor such conditions run, but in any event shall not be later than fifteen (15)
days after the applicable Payment Date.  Closing of the purchase and sale of
each of the Additional Notes pursuant to Section 3 above shall occur, if at all,
as described above at the offices of the Buyer and shall take place no later
than 3:00 P.M., Eastern Time, or on such day or such other time as is mutually
agreed upon by the Company and the Buyer.
 
 
16

--------------------------------------------------------------------------------

 

 
9.  CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL AT THE INITIAL CLOSING.  The
Buyer understands that the Company’s obligation to sell the First Note to the
Buyer pursuant to this Agreement on the Initial Closing Date is conditioned upon
and subject to the fulfillment of all of the following conditions, any of which
may be waived in whole or in part by the Company:


a.  The execution and delivery of this Agreement and, as applicable, the other
Transaction Documents by the Buyer on or before such Initial Closing Date;


b.  Delivery by the Buyer by the Initial Closing Date of good funds as payment
in full of an amount equal to the Initial Net Purchase Price in accordance with
this Agreement;


c.  The accuracy on the Initial Closing Date of the representations and
warranties of the Buyer contained in this Agreement, each as if made on such
date, and the performance by the Buyer on or before such date of all covenants
and agreements of the Buyer required to be performed on or before such date; and


d.  There shall not be in effect any law, rule or regulation prohibiting or
restricting the transactions contemplated hereby, or requiring any consent or
approval which shall not have been obtained.


10.  CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE AT THE INITIAL
CLOSING.  The Buyer’s obligation to purchase the First Note is conditioned upon
and subject to the fulfillment, on or prior to the Initial Closing Date, of all
of the following conditions, any of which may be waived in whole or in part by
the Buyer:


a.  The execution and delivery of this Agreement and, as applicable, the other
Transaction Documents by the Company and all other necessary parties on or
before the Initial Closing Date;


b.  Without limiting the generality of the requirement in the immediately
preceding subsection, the delivery by the Company of:


(i)  the First Note and each Additional Note, duly executed by the Company; and


(ii)  the Transfer Agent Letter, duly executed by the Company and acknowledged
by the Transfer Agent.


c.  On the Initial Closing Date, each of the Transaction Documents executed by
the Company on or before such date shall be in full force and effect and the
Company shall not be in default thereunder;


d.  The accuracy in all material respects on the Initial Closing Date of the
representations and warranties of the Company contained in this Agreement and
the other Transaction Documents, each as if made on such date, and the
performance by the Company on or before such date of all covenants and
agreements of the Company required to be performed on or before such date;


e.  There shall not be in effect any law, rule or regulation prohibiting or
restricting the transactions contemplated hereby, or requiring any consent or
approval which shall not have been obtained;
 
 
17

--------------------------------------------------------------------------------

 

 
f.  From and after the date hereof to and including the Initial Closing Date,
each of the following conditions will remain in effect: (i) the trading of the
Common Stock shall not have been suspended by the SEC or on the Principal
Trading Market; (ii) trading in securities generally on the Principal Trading
Market shall not have been suspended or limited; (iii) no minimum prices shall
been established for securities traded on the Principal Trading Market; and (iv)
there shall not have occurred any Material Adverse Effect;


g.  Except for any notices required or permitted to be filed after the Initial
Closing Date with certain federal and state securities commissions, the Company
shall have obtained (i) all governmental approvals required in connection with
the lawful sale and issuance of all of the Securities, and (ii) all third party
approvals required to be obtained by the Company in connection with the
execution and delivery of the Transaction Documents by the Company or the
performance of the Company’s obligations thereunder; and


i.  All corporate and other proceedings in connection with the transactions
contemplated at the Initial Closing and all documents and instruments incident
to such transactions shall be reasonably satisfactory in substance and form to
the Buyer.


11.  CONDITIONS TO THE ADDITIONAL NOTES BECOMING EFFECTIVE.  The Buyer
understands that the effectiveness of each of the Additional Notes pursuant to
this Agreement on the date of each Subsequent Closing is conditioned upon and
subject to delivery by the Buyer by such Subsequent Closing date of good funds
as payment in full of an amount equal to the applicable Additional Net Purchase
Price, in accordance with this Agreement, which condition may be waived in whole
or in part by the Company.


12.  CONDITIONS TO THE BUYER’S OBLIGATION TO DELIVER THE ADDITIONAL NET PURCHASE
PRICE AT THE SUBSEQUENT CLOSINGS.  The Buyer’s obligation to purchase each
Additional Note by delivering the applicable Additional Net Purchase Price is
conditioned upon and subject to the fulfillment, on or prior to the applicable
Subsequent Closing date, of all of the following conditions, any of which may be
waived in whole or in part by the Buyer:


a.  The execution and delivery of this Agreement and, as applicable, the other
Transaction Documents by the Company and all other necessary parties on or
before such Subsequent Closing date;


b.  Without limiting the generality of the requirement in the immediately
preceding subsection, the delivery by the Company, as of the Initial Closing
Date (unless waived by the Buyer, then as of the applicable Subsequent Closing
Date) of the applicable Additional Note, duly executed by the Company.


c.  On such Subsequent Closing date, each of the Transaction Documents executed
by the Company on or before such date shall be in full force and effect and the
Company shall not be in default thereunder;


d.  The accuracy in all material respects on such Subsequent Closing date of the
representations and warranties of the Company contained in this Agreement and
the other Transaction Documents, each as if made on such date, and the
performance by the Company on or before such date of all covenants and
agreements of the Company required to be performed on or before such date;


e.  There shall not be in effect any law, rule or regulation prohibiting or
restricting the transactions contemplated hereby, or requiring any consent or
approval which shall not have been obtained;


 
18

--------------------------------------------------------------------------------

 
 
f.   From and after the date hereof to and including such Subsequent Closing
date, each of the following conditions will remain in effect: (i) the trading of
the Common Stock shall not have been suspended by the SEC or on the Principal
Trading Market; (ii) trading in securities generally on the Principal Trading
Market shall not have been suspended or limited; (iii) no minimum prices shall
been established for securities traded on the Principal Trading Market; and (v)
there shall not have occurred any Material Adverse Effect;


g.  Except for any notices required or permitted to be filed after such
Subsequent Closing date with certain federal and state securities commissions,
the Company shall have obtained (a) all governmental approvals required in
connection with the lawful sale and issuance of all of the Securities, and (b)
all third party approvals required to be obtained by the Company in connection
with the execution and delivery of the Transaction Documents by the Company or
the performance of the Company’s obligations thereunder;


h.  Without limiting any of the foregoing, the satisfaction of all conditions
set forth in Section 3(a)(i) above; and


i.  All corporate and other proceedings in connection with the transactions
contemplated at such Subsequent Closing and all documents and instruments
incident to such transactions shall be reasonably satisfactory in substance and
form to the Buyer.


13.  INDEMNIFICATION.


a.  The Company agrees to defend, indemnify and forever hold harmless the Buyer
and its officers, directors, employees, and agents, and each Buyer Control
Person (the “Buyer Parties”) from and against any losses, claims, damages,
liabilities or expenses incurred (collectively, “Damages”), joint or several,
and any action in respect thereof to which the Buyer, its partners, Affiliates,
officers, directors, employees, and duly authorized agents, and any such Buyer
Control Person becomes subject, resulting from, arising out of or relating to
any misrepresentation, breach of warranty or nonfulfillment of or failure to
perform any covenant or agreement on the part of Company contained in this
Agreement, as such Damages are incurred.  The Buyer Parties with the right to be
indemnified under this Section (the “Indemnified Parties”) shall have the right
to defend any such action or proceeding with attorneys of their own selection,
and the Company shall be solely responsible for all costs and expenses related
thereto.  If the Indemnified Parties opt not to retain their own counsel, the
Company shall defend any such action or proceeding with attorneys of its
choosing at its sole cost and expense, provided that such attorneys have been
pre-approved by the Indemnified Parties, which approval shall not be
unreasonably withheld, and provided further that the Company may not settle any
such action or proceeding without first obtaining the written consent of the
Indemnified Parties.


b.  The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar rights of the Buyer Parties against the Company or
others, and (ii) any liabilities the Company may be subject to.


14.  SPECIFIC PERFORMANCE.  The Company and  the Buyer acknowledge and agree
that irreparable damage would occur in the event that any provision of this
Agreement or any of the other Transaction Documents were not performed in
accordance with its specific terms or were otherwise breached.  It is
accordingly agreed that the parties (including any Holder) shall be entitled to
an injunction or injunctions, without (except as specified below) the necessity
to post a bond, to prevent or cure breaches of the provisions of this Agreement
or such other Transaction Document and to enforce specifically the terms and
provisions hereof or thereof, this being in addition to any other remedy to
which any of them may be entitled by law or equity; provided, however that the
Company, upon receipt of a Notice of Conversion or a Notice of Exercise, may not
fail or refuse to deliver the stock certificates and the related legal opinions,
if any, or if there is a claim for a breach by the Company of any other
provision of this Agreement or any of the other Transaction Documents, the
Company shall not raise as a legal defense any claim that the Holder or anyone
associated or affiliated with the Holder has violated any provision hereof or
any other Transaction Document or has engaged in any violation of law or any
other claim or defense, unless the Company has first posted a bond for one
hundred fifty percent (150%) of the principal amount and, if relevant, then
obtained a court order specifically directing it not to deliver said stock
certificates to the Holder. The proceeds of such bond shall be payable to the
Holder to the extent that the Holder obtains judgment or its defense is
recognized.  Such bond shall remain in effect until the completion of the
relevant proceeding and, if the Holder appeals therefrom, until all such appeals
are exhausted.  This provision is deemed incorporated by reference into each of
the Transaction Documents as if set forth therein in full.
 
 
19

--------------------------------------------------------------------------------

 
 
15.  OWNERSHIP LIMITATION. If at any time after the Initial Closing the Buyer
shall or would receive shares of the Common Stock in payment of interest or
principal under a Note or upon conversion of such Note so that the Buyer would
hold by virtue of such action or receipt of shares of Common Stock a number of
shares exceeding 9.99% of the number of shares of the Company’s Common Stock
outstanding on such date (the “9.99% Cap”), the Company shall not be obligated
and shall not issue to the Buyer shares of its Common Stock which would exceed
the 9.99% Cap, but only until such time as the 9.99% Cap would no longer be
exceeded by any such receipt of shares of Common Stock by the Buyer.


16.  GOVERNING LAW; MISCELLANEOUS.  The Company and the Buyer hereby agree that
the provisions of this Section 16 shall apply to all of the Transaction
Documents.


a.  Governing Law and Venue.  This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Illinois for contracts
to be wholly performed in such state and without giving effect to the principles
thereof regarding the conflict of laws.  Each of the parties consents to the
exclusive jurisdiction of the federal courts whose districts encompass any part
of the County of Cook or the state courts of the State of Illinois sitting in
the County of Cook in connection with any dispute arising under this Agreement
or any of the other Transaction Documents and hereby waives, to the maximum
extent permitted by law, any objection, including any objection based on forum
non conveniens, to the bringing of any such proceeding in such jurisdictions or
any claim that such venue of the suit, action or proceeding is
improper.  Nothing in this subsection shall affect or limit any right to serve
process in any other manner permitted by law.


b.  No Waiver.  Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.


c.  Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties hereto.


d.  Pronouns.  All pronouns and any variations thereof refer to the masculine,
feminine or neuter, singular or plural, as the context may permit or require.


e.  Counterparts.  This Agreement may be signed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to constitute one instrument.  Facsimile and email copies of signed
signature pages will be deemed binding originals.


f.  Headings.  The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
 
 
20

--------------------------------------------------------------------------------

 

 
g. Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such provision shall be modified to achieve the objective of the
parties to the fullest extent permitted and such invalidity or unenforceability
shall not affect the validity or enforceability of the remainder of this
Agreement or the validity or enforceability of this Agreement in any other
jurisdiction.


h.  Amendment.  This Agreement may be amended only by an instrument in writing
signed by the party to be charged with enforcement thereof.


i.  Entire Agreement.  This Agreement together with the other Transaction
Documents constitute and contain the entire agreement between the Company and
the Buyer and supersede all prior agreements and understandings among the
parties hereto with respect to the subject matter hereof.


j.  Currency.  All dollar amounts referred to or contemplated by this Agreement
or any other Transaction Document shall be deemed to refer to US Dollars, unless
otherwise explicitly stated to the contrary.


k.  Expenses.  The Company, without regard to whether any Closing is
effectuated, will pay Buyer the Transaction Expenses, which the parties
acknowledge shall be withheld by the Buyer at the Initial Closing pursuant to
Section 2(c) above; provided, however, that in the event a Closing does not
occur for whatever reason, the Company shall promptly pay the Transaction
Expenses to the Buyer in cash.  Except as provided in the immediately preceding
sentence, the Company and the Buyer shall be responsible for paying such party’s
own fees and expenses (including legal expenses) incurred in connection with the
preparation and negotiation of this Agreement and the other Transaction
Documents and the closing of the transactions contemplated hereby and thereby.


l.  Assignment by the Company.  Notwithstanding anything to the contrary herein,
the rights, interests or obligations hereunder may not be assigned, by operation
of law or otherwise, in whole or in part, by the Company without the prior
written consent of the Buyer, which consent may be withheld at the sole
discretion of the Buyer; provided, however, that in the case of a merger, sale
of substantially all of the Company’s assets or other corporate reorganization,
the Buyer shall not unreasonably withhold, condition or delay such consent.


m.  Advice of Counsel. In connection with the preparation of this Agreement and
all other Transaction Documents, each of the Company, its shareholders,
officers, agents, and representatives acknowledges and agrees that the attorney
that prepared this Agreement and all of the other Transaction Documents acted as
legal counsel to the Buyer only.  Each of the Company, its shareholders,
officers, agents, and representatives (i) hereby acknowledges that he/she/it has
been, and hereby is, advised to seek legal counsel and to review this Agreement
and all of the other Transaction Documents with legal counsel of his/her/its
choice, and (ii) either has sought such legal counsel or hereby waives the right
to do so.


n.  No Strict Construction. The language used in this Agreement is the language
chosen mutually by the parties hereto and no doctrine of construction shall be
applied for or against any party.


o.  Attorney’s Fees.  In the event of any action at law or in equity to enforce
or interpret the terms of this Agreement or any of the other Transaction
Documents, the Prevailing Party (as defined hereafter) shall be entitled to
reasonable attorneys’ fees, court costs and collection costs in addition to any
other relief to which such party may be entitled.  “Prevailing Party” shall mean
the party in any litigation or enforcement action that prevails in the highest
number of final rulings, counts or judgments adjudicated by a court of competent
jurisdiction.
 
 
21

--------------------------------------------------------------------------------

 

 
p.  Replacement of the Notes. Subject to any restrictions on or conditions to
transfer set forth in the Notes, the Holder of a Note, at its option, may in
person or by duly authorized attorney surrender the same for exchange at the
Company’s chief executive office, and promptly thereafter and at the Company’s
expense, except as provided below, receive in exchange therefor one or more new
convertible promissory note(s), each in the principal requested by such Holder,
dated the date to which interest shall have been paid on the Note so surrendered
or, if no interest shall have yet been so paid, dated the date of the Note so
surrendered and registered in the name of such person or persons as shall have
been designated in writing by such holder or its attorney for the same principal
amount as the then unpaid principal amount of the Note so surrendered. As
applicable, upon receipt by the Company of evidence reasonably satisfactory to
it of the ownership of and the loss, theft, destruction or mutilation of a Note
and (a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it; or (b) in the case of mutilation, upon surrender thereof,
the Company, at its expense, will execute and deliver in lieu thereof a new
convertible promissory note executed in the same manner as the Note being
replaced, in the same principal amount as the unpaid principal amount of such
Note and dated the date to which interest shall have been paid on such Note or,
if no interest shall have yet been so paid, dated the date of such Note.


q.  Agent Liability.  The Buyer acknowledges and agrees that Dominick & Dominick
LLC assumes no responsibility or liability of any nature for the accuracy,
adequacy or completeness of any information provided to the Buyer concerning the
Company, nor does Dominick & Dominick LLC make any representation or warranty of
any nature regarding the Company or its current and future viability. Dominick &
Dominick LLC is deemed to be a third party beneficiary of this Agreement for the
limited purpose of this subsection (q).
 
 
17.  NOTICES.  Any notice required or permitted hereunder shall be given in
writing (unless otherwise specified herein) and shall be deemed effectively
given on the earliest of (a) the date delivered, if delivered by personal
delivery as against written receipt therefor or by confirmed facsimile
transmission, (b)  the fifth Trading Day after deposit, postage prepaid, in the
United States Postal Service by registered or certified mail, (c) the third
Trading Day after mailing by domestic or international express courier, with
delivery costs and fees prepaid, or (d) when faxed or sent by electronic mail,
upon confirmation of receipt, in each case, addressed to the other party
thereunto entitled at the following addresses (or at such other addresses as
such party may designate by ten (10) days’ advance written notice similarly
given to the other party hereto):


If to the Company:


Helix Wind, Corp.
c/o Scott Weinbrandt
13125 Danielson Street
San Diego, California  92064


If to the Buyer:


St. George Investments, LLC
Attn: John M. Fife
303 East Wacker Drive, Suite 1200
Chicago, Illinois  60601


with a copy to (which shall not constitute notice):


Bennett Tueller Johnson & Deere, P.C.
Attn: Jonathan K. Hansen
3165 East Millrock Drive, Suite 500
Salt Lake City, Utah 84121
 
 
22

--------------------------------------------------------------------------------

 

 
18.  SURVIVAL OF COVENANTS, REPRESENTATIONS AND WARRANTIES.  The Company’s and
the Buyer’s covenants, agreements, representations and warranties contained
herein shall survive the execution and delivery of this Agreement and the other
Transaction Documents and each Closing hereunder and shall inure to the benefit
of the Buyer and the Company and their respective successors and permitted
assigns.


 
 

 


[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
23

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the undersigned represents that the foregoing
statements made by it above are true and correct and that it has caused this
Agreement to be duly executed on its behalf (if an entity, by one of its
officers thereunto duly authorized) as of the date first above written.
 
 

INITIAL NET PURCHASE PRICE: $50,000.00        
THE COMPANY:
 
HELIX WIND, CORP.,
a Nevada corporation
              By: /s/ Scott Weinbrandt     Name: Scott Weinbrandt     Title:
Chief Executive Officer              
THE BUYER:


ST. GEORGE INVESTMENTS, LLC,
an Illinois limited liability company
              By:    /s/ John Fife     John Fife, Manager      

 

        
 




[SIGNATURE PAGE TO NOTE PURCHASE AGREEMENT]
 
 

--------------------------------------------------------------------------------

 
 
 

  ANNEX I   CONFESSION OF JUDGMENT         ANNEX II UNANIMOUS WRITTEN CONSENT OF
THE BOARD         ANNEX III  TRANSFER AGENT LETTER         ANNEX IV WIRE
INSTRUCTIONS         ANNEX V FIRST NOTE         ANNEX VI FORM OF ADDITIONAL
NOTES

 
                              

 



--------------------------------------------------------------------------------